

115 HR 1034 IH: Zero Waste Development and Expansion Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1034IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Ellison (for himself, Ms. Lee, Mr. Quigley, Mr. Cartwright, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Administrator of the Environmental Protection Agency to award grants for municipal
			 solid waste prevention, reuse, and recycling program development, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Zero Waste Development and Expansion Act of 2017. 2.Grant programThe Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall award grants to local governments or consortia of local governments, which may be acting in coordination with one or more nongovernmental entities. The grants shall be used to develop solid waste prevention, reuse, and recycling tactics and operations, which may include—
 (1)development or deployment of technologies or practices to increase rates of waste prevention, reuse, recycling, or composting;
 (2)capital investment in infrastructure to start or expand waste prevention, reuse, recycling, composting, or product reuse programs;
 (3)partnerships with local businesses interested in incorporating new technologies or processes to reduce or prevent waste in production or packaging; or
 (4)community outreach and public education programming, including programming to— (A)increase community knowledge of effective waste prevention, reuse, recycling, or composting; and
 (B)increase behavior that will reduce overall household waste generation. 3.Grant review (a)Grant awardeesGrants shall be awarded under this Act to applicants that collectively represent a range of existing waste prevention, reuse, recycling, and composting rates. In order to be considered for this award, applicants must—
 (1)set specific waste prevention, reuse, recycling, composting, or public education goals that will bring communities closer to zero waste;
 (2)have a clearly established plan to use grant funds for one or more of the purposes described in section 2; and
 (3)meet other criteria as determined by the Administrator. (b)Additional factorsAdditional weight may be given to the applications of local governments or consortia that—
 (1)have statutorily committed to zero waste principles; (2)demonstrate job creation;
 (3)have partnerships with domestic manufacturers who will use locally recycled materials to spur the growth of domestic manufacturing businesses and the creation of domestic manufacturing jobs;
 (4)address the disproportionate environmental, health, and economic burden of waste disposal that is borne by communities of color and low income;
 (5)propose to use funds for waste prevention, reuse, or recycling programs in schools; (6)employ adaptive management practices to identify and address unintended consequences as they arise, including potential contamination of land, water, air, or food;
 (7)have a demonstrated need for additional investment in infrastructure and programs to achieve waste prevention, reuse, or recycling;
 (8)will drive technologies for product reuse, recycling, composting, or waste prevention; (9)demonstrate ways in which the grant will encourage further investment in waste prevention, reuse, recycling, or composting projects; or
 (10)incorporate multistakeholder involvement, including nonprofit, commercial, and public sector partners.
 4.ReportingGrant awardees shall report to the Administrator the results of their project and relevant data requested by the Administrator to track the grant program’s impact.
 5.Annual conferenceThe Administrator shall convene or co-convene an annual conference for current, past, and potential grantees, and other stakeholders, to learn from each other’s experiences in moving toward a zero waste goal.
 6.DefinitionsIn this Act: (1)RecyclingThe term recycling means processing material that has reached the end of its current use into material utilized in the production of new products. The term does not include incineration.
 (2)ReuseThe term reuse means extending the life of a product, packaging, or resources by either using it more than once for the same or a new function with little to no processing, or repairing it so it can be used longer, sharing or renting it, or selling or donating it to another party. The term does not include incineration.
 (3)Waste preventionThe term waste prevention includes— (A)measures or techniques that reduce the amount of wastes generated during industrial production processes; and
 (B)reuse, recycling, and other efforts to reduce the amount of waste going into the waste stream. (4)Zero wasteThe term zero waste is a goal that is ethical, economical, efficient, and visionary, to guide people in changing their lifestyles and practices to emulate sustainable natural cycles, where all discarded materials are designed to become resources for others to use. Zero waste means designing and managing products and processes to systematically avoid and eliminate the volume and toxicity of waste and materials, conserve and recover all resources, and not burn or bury them. Implementing zero waste will eliminate all discharges to land, water, or air that are a threat to planetary, human, animal, or plant health.
 7.Authorization of appropriationsThere are authorized to be appropriated to the Administrator $100,000,000 for the period encompassing fiscal years 2018 through 2023 for carrying out this Act.
		